DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laster 2005/0150231.
	In regards to Independent Claim 1, Laster teaches a method for operating a gas turbine engine (10), the method comprising: detecting an acceleration command (startup of an engine, paragraph [0011]); providing increased fuel flow (fuel 22 provided during startup, paragraph [0008]) and compressed airflow (paragraph [0011]) to a combustor (14) with a fuel-to-air ratio (ratio present in combustor 14) in response to the detected acceleration command (fuel and air supplied combustor during startup of engine 10), the compressed airflow being from a compressed air source (12); associating a noise level to be reduced in the combustor with the fuel-to-air ratio dropping below a predetermined value (increase in the AFR, i.e. a decrease in the fuel-to-air ratio, may increase combustion dynamics, paragraph [0020], wherein combustion dynamics are a source of noise); detecting a noise level to be reduced (dynamic limit reached in box 100 in figure 4, wherein combustion dynamics are the source of noise in the combustor, paragraph [0020]); and in response to detecting the noise level to be reduced, causing a reduction of the noise by bleeding compressed air from the compressed air source to increase the fuel-to-air ratio of the combustor (step 102, bled through bypass flow path by opening valve 42) to at least the predetermined value (AFR is reduced, such that fuel to air ratio is increased, to reduce combustion dynamics which causes noise in the combustor, paragraph [0020]).
Dependent Claim 6, Laster teaches bleeding the compressed air (30) to a bypass duct (40) of the gas turbine engine.
	In regards to Independent Claim 10, Laster teaches a system for operating a gas turbine engine (10), the system comprising: a processor unit (controller 50); and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (memory that stores instructions for performing the steps of figure 4) for: receiving an acceleration command for the gas turbine engine (startup of an engine, paragraph [0011]); generating a command to provide increased fuel flow and compressed airflow to a combustor (combustor 14, fuel flow paragraph [0008] and air flow paragraph [0011]) with a fuel-to-air ratio (ratio present in combustor 14) in response to the received acceleration command, the compressed airflow being from a compressed air source (compressor 12); associating a noise level to be reduced in the combustor with the fuel-to-air ratio dropping below a flame instability risk condition (increase in the AFR, i.e. a decrease in the fuel-to-air ratio, may increase combustion dynamics, paragraph [0020], wherein combustion dynamics are a source of noise); receiving a signal indicative of a detected noise level to be reduced (dynamic limit reached in box 100 in figure 4, wherein combustion dynamics are the source of noise in the combustor, paragraph [0020]); and in response to receiving the signal: generating a command (102) causing a reduction of the noise level by bleeding compressed air (30) to bleed (opening of valve 42 to bleed air through 40) from the compressed air source (12) feeding the combustor to increase the fuel-to-air ratio within the combustor (reduction in AFR, paragraph [0020], to dynamic limit of step 100 in figure 4).
	Regarding Dependent Claim 12, Laster teaches generating the command causing the reduction of the noise level comprises causing the compressed air to bleed to a bypass duct (40) of the gas turbine engine (10).
s 1, 4, 5, 8-10, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka 4,683,715, with Laster brought in as evidentiary support.
	In regards to Independent Claim 1, Iizuka teaches a method for operating a gas turbine engine (figure 1), the method comprising: detecting an acceleration command (startup of an engine, Col. 3, ll. 49-57); providing increased fuel flow (Col. 3, ll. 49-57) and compressed airflow (Compressor 1 increases airflow as it speeds up during startup) to a combustor (6) with a fuel-to-air ratio (ratio present in combustor 6) in response to the detected acceleration command (fuel and air supplied combustor during startup of engine), the compressed airflow being from a compressed air source (1); associating a noise level to be reduced in the combustor with the fuel-to-air ratio dropping below a predetermined value (speed 40b and load 40a signals received by controller 20, which control fuel-air ratio as shown in figure 5); detecting a noise level to be reduced (speed 40b and load 40a signals received by controller 20, which control fuel-air ratio as shown in figure 5); and in response to detecting the noise level to be reduced, causing a reduction of the noise by bleeding compressed air from the compressed air source to increase the fuel-to-air ratio (valve 23 bleeds air through 23 from compressor 1) to at least the predetermined value (at specific engine speed percentage b in figure 3, the valve is opened to increase the fuel-air ratio by bleeding air from the compressor, shown in figure 2).  Iizuka does not explicitly teach that increasing the fuel-to-air ratio will reduce noise.  Laster, brought in as an evidentiary reference, teaches that increasing the fuel to air ratio by bleeding compressed air from the compressed air source will result in reduced combustion dynamics, which will reduce the noise produced by the combustor (an increase in the AFR in the combustor increases the combustion dynamics within the combustor, paragraph [0020]).
	Regarding Dependent Claim 4, Iizuka teaches ceasing bleeding of the compressed air when the fuel-to-air ratio is above the predetermined value (bleeding zone discontinues in figure 5 when turbine load and fuel to air ratio are above the maximum value at the far right of the bleeding zone).
Dependent Claim 5, Iizuka teaches attaining a target rotational speed of an engine rotor and then ceasing bleeding the compressed air (bleeding zone discontinues at 100 percent turbine speed and over a predetermined load percentage applied to the turbine in figure 5).
	Regarding Dependent Claim 8, Iizuka teaches providing the increased fuel flow and the compressed airflow comprises providing a least amount of compressed air relative to the fuel flow to prevent engine flame-out (fuel-air ratio kept above lean limit shown in figure 4).
	Regarding Dependent Claim 9, Iizuka teaches performing the providing increased fuel flow and compressed airflow, the associating the noise level to be reduced in the combustor with the fuel-to-air ratio dropping below a predetermined value, the detecting the noise level to be reduced, and the causing the reduction of the noise by bleeding compressed air, during an acceleration of the gas turbine engine form a ground idle state of the gas turbine engine (figure 2 shows that the bypass valve and change in fuel flow is performed between a point when the engine is started to full speed and load).
	In regards to Independent Claim 10, Iizuka teaches a system for operating a gas turbine engine (figure 1), the system comprising: a processor unit (controller 20); and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (memory that stores instructions for performing the steps of figures 2-4) for: receiving an acceleration command for the gas turbine engine (startup of an engine, Col. 3, ll. 49-57); generating a command to provide increased fuel flow (Col. 3, ll. 49-57) and compressed airflow (Compressor 1 increases airflow as it speeds up during startup) to a combustor (combustor 6) with a fuel-to-air ratio (ratio present in combustor 6) in response to the received acceleration command, the compressed airflow being from a compressed air source (compressor 1); associating a noise level to be reduced in the combustor with the fuel-to-air ratio dropping below a flame instability risk condition (speed 40b and load 40a signals received by controller 20, which control fuel-air 
	Regarding Dependent Claim 16, Iizuka teaches that the fuel-air ratio comprises at least amount of compressed air to prevent engine flame-out (fuel-air ratio kept above lean limit as shown in figure 4).
	Regarding Dependent Claim 17, Iizuka teaches that the processing unit is operable to execute the receiving the acceleration command, the generating the command to provide increased fuel flow and compressed airflow, the associating the noise level to be reduced in the combustor with the fuel-to-air ratio dropping below a flame instability risk condition, the receiving the signal indicative of the detected noise level to be reduced, and the generating the command causing the reduction of the noise level by bleeding compressed air, during an acceleration of the gas turbine engine from a ground idle state of the gas turbine engine (figure 2 shows that the bypass valve and change in fuel flow is performed between a point when the engine is started to full speed and load).
Claims 1, 7, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama 5,319,919, with Laster brought in as evidentiary support.
Independent Claim 1, Nakayama teaches a method for operating a gas turbine engine (Col. 1, ll. 34-46), the method comprising: detecting an acceleration command (startup of an engine, figure 2); providing increased fuel flow (fuel flow shown increasing in figure 2) and compressed airflow (Compressor increases airflow as it speeds up during startup) to a combustor (figure 1) with a fuel-to-air ratio (ratio present in combustor of figure 1) in response to the detected acceleration command (fuel and air supplied combustor during startup of engine shown in figure 2), the compressed airflow being from a compressed air source (compressor feeding combustor in figure 1); associating a noise level to be reduced in the combustor with the fuel-to-air ratio dropping below a predetermined value (Col. 3, ll. 4-8); detecting a noise level to be reduced (Col. 3, ll. 4-8); and in response to detecting the noise level to be reduced, causing a reduction of the noise by bleeding compressed air from the compressed air source to increase the fuel-to-air ratio (Col. 3, ll. 52-57) to at least the predetermined value (figure 3 and Col. 3, ll. 47-57).  Nakayama does not explicitly teach that increasing the fuel-to-air ratio will reduce noise.  Laster, brought in as an evidentiary reference, teaches that increasing the fuel to air ratio by bleeding compressed air from the compressed air source will result in reduced combustion dynamics, which will reduce the noise produced by the combustor (an increase in the AFR in the combustor increases the combustion dynamics within the combustor, paragraph [0020]).

    PNG
    media_image1.png
    290
    434
    media_image1.png
    Greyscale

Regarding Dependent Claim 7, Nakayama teaches bleeding compressed air from a transfer tube (4) fluidly connected to the compressed air source (plenum in figure 1 above), the compressed air source being a plenum (plenum in figure 1 above).
In regards to Independent Claim 10, Nakayama teaches a system for operating a gas turbine engine (figure 1), the system comprising: a processor unit (processor within controller that performs the method steps of Col. 3, ll. 47-57); and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (memory that stores instructions for performing the steps of Col. 3, ll. 47-57) for: receiving an acceleration command for the gas turbine engine (startup of an engine, figure 2); generating a command to provide increased fuel flow (fuel flow shown increasing in figure 2) and compressed airflow (Compressor increases airflow as it speeds up during startup) to a combustor (combustor in figure 1 above) with a fuel-to-air ratio (ratio present in combustor) in response to the received acceleration command, the compressed airflow being from a compressed air source (compressor in figure 1 above); associating a noise level to be reduced in the combustor with the fuel-to-air ratio dropping below a flame instability risk condition (Col. 3, ll. 4-8); receiving a signal of the fuel-to-air ratio dropping below a flame instability risk condition associated with the combustor, the flame instability risk 
Regarding Dependent Claim 13, Nakayama teaches causing the compressed air to bleed from a transfer tube (4) fluidly connected to the compressed air source (plenum in figure 1 above), the compressed air source being a plenum surrounding the combustor (plenum in figure 1 above).
Regarding Dependent Claim 14, Nakayama teaches causing the compressed air to bleed from a plenum surrounding the combustor (transfer tube 4 bleeds air from plenum in figure 1 above).

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Laster does not teach bleeding compressed air to increase the fuel-to-air ratio, Examiner disagrees.  Paragraph [0020] of Laster discloses “By bypassing a portion of the compressed air around the combustor 14, the AFR in the combustor may be reduced, thereby reducing combustion dynamics.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741